Citation Nr: 1608604	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee torn meniscus (right knee disability).

2.  Entitlement to a compensable evaluation for stress fractures of the right 2nd and 4th toes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for hypertension, to include on the basis of aggravation, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The right knee torn meniscus has been manifested by pain and tenderness, but with flexion greater than 45 degrees and normal extension, and without ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of the tibia or fibula, or traumatic genu recurvatum.

2.  Stress fractures of the right 2nd and 4th toes have been manifested by no more than mild injuries of the right foot.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee torn meniscus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  The criteria for a compensable evaluation for stress fractures of the right 2nd and 4th toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5284 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by a letter dated in September 2007.  The Veteran was notified of the evidence needed to substantiate the claims for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in October 2007 and May 2014.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his knee and foot disabilities have worsened since his last examinations nor does the evidence show that they have undergone a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

In October 2013, the Board remanded the Veteran's appeal to provide the Veteran with VA examinations to determine the current severity of his right knee and foot disabilities.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

A.  Right Knee 

The Veteran asserts that he is entitled to an evaluation in excess of 10 percent for the torn meniscus of his right knee.  This disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, DC 5257.  
Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  The maximum 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  Id.  The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. 
§§ 4.2, 4.6.

The May 2014 VA examination showed findings of degenerative arthritis in the right knee.  In this regard, in VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5257 (2015).  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DCs 5003-5010.  38 C.F.R. § 4.71a.

Under DC 5260, a noncompensable (0 percent) rating is warranted for flexion of the knee limited to 60 degrees.  A 10 percent rating requires flexion of the knee limited to 45 degrees.  A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  A 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a noncompensable (0 percent) rating is warranted for extension of the knee limited to 5 degrees.  A 10 percent rating requires extension limited to at least 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher evaluation for his service-connected right knee disability.  38 C.F.R. § 4.71a, DC 5257.  The Board notes that measurements taken at the VA examinations, which included consideration of the Veteran's pain, did not meet the criteria for the 20 percent ratings under DC 5257.  38 C.F.R. § 4.71a.  

Instability and subluxation of the right knee were not documented at the October 2007 and May 2014 VA examinations.  At the May 2014 VA examination, the Veteran's right knee was found to be stable following varus, valgus, posterior drawer test, and Lachman's stability tests.  The Veteran's VA treatment records do not provide documentation of subluxation or later instability that is productive of moderate impairment of the right knee.  Thus, the evidence does not establish that the Veteran has recurrent subluxation or lateral instability that is productive of moderate impairment of the right knee.  Instead, the Board finds that Veteran's right knee disability is best rated as slight (i.e., the 10 percent disability rating).  Therefore, the Veteran is not entitled to increased disability ratings for his service-connected right knee disability under 38 C.F.R. § 4.71a, DC 5257.

The evidence of record also does not establish that the Veteran should be awarded a separate disability rating for his limitation of extension or limitation of flexion of the knees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  The evidence establishes that the Veteran does not have a noncompensable or compensable disability rating under the limitation of extension or limitation of flexion codes.  Id.  At the October 2007 VA examination, the Veteran's right knee extension was 0 degrees and his flexion was 140 degrees, with pain occurring at 140 degrees.  At the May 2014 VA examination, the Veteran's right knee extension was 0 degrees and his flexion was 125 degrees, with pain occurring at 125 degrees.  The private and VA treatment records do not provide contrary results.  Thus, the Veteran is not entitled to a separate disability rating for his limitation of extension or limitation of flexion of the right knee as he exhibited normal extension and flexion greater than 45 degrees.  He does not meet the requirements for a noncompensable or compensable disability rating under the limitation of motion codes for either knee.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

The Board also finds that disability ratings higher than 10 percent are not warranted on the basis of functional loss due to the other factors discussed in DeLuca - namely, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  It bears reiterating that the Veteran does not have sufficient limitation of flexion or extension in his right knee, even when considering her pain, to warrant even the minimum compensable ratings of 10 percent under DCs 5260 or 5261.  Thus, his current 10 percent rating under DC 5257 is the means of compensating him for the additional impairment - including additional limitation of motion, from the chronic pain of the right knee.  Thus, he is already receiving the appropriate amount of compensation for the pain and other DeLuca factors.
The remainder of the DCs pertaining to the knee and leg also do not justify a disability rating in excess of 10 percent for the service-connected bilateral knee disability.  Taking the remaining codes in numerical order, DC 5256 is not applicable because there is no ankylosis of the Veteran's right knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  38 C.F.R. § 4.71a.

DC 5258 is applicable where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  At the May 2014 VA examination, the VA examiner found that the Veteran did not have meniscal dislocation, or frequent episodes of joint locking, joint pain, or joint effusion in his right knee.  The remaining medical evidence of record does not provide contrary evidence.  Thus, this DC is not applicable.  38 C.F.R. § 4.71a.

DC 5262 (describing malunion or nonunion) has also not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's right knee noted at the VA examinations or in the associated X-rays.  Specifically, at the May 2014 VA examination, the right knee demonstrated chondrocalcinosis noted in the menisci, but there was no evidence of fracture or dislocation.  Thus, the Veteran is not entitled to higher disability ratings of 20 percent under DC 5258 or DC 5262.  Additionally, the Veteran is already in receipt of 10 percent, which is the maximum schedular rating available under DC 5259 and DC 5263.  38 C.F.R. § 4.71a.

Regarding DCs 5003 and 5010, as stated above, the limitation of motion of the knees does not even meet the requirements for a noncompensable rating under the appropriate DCs (i.e., DC 5260 and 5261).  Under these circumstances, a higher rating of 20 percent is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  The May 2014 VA examiner noted that degenerative or traumatic arthritis of the right knee was documented.  The corresponding MRI findings indicated that there were no significant degenerative changes.  Further, occasional incapacitating exacerbations were not documented at the examinations or in the medical evidence of record.  38 C.F.R. § 4.71a.

Thus, these remaining DCs do not justify an evaluation in excess of 10 percent for the service-connected right knee disability.  38 C.F.R. § 4.71a.

Finally, the Board observes that the Veteran has scars associated with right knee disability, as shown on the May 2014 VA examination report.  Specifically, at this examination, the scars were not painful or unstable, and the total area of all of the related scars was not greater than 39 square centimeters.  The remaining medical evidence of record does not provide contrary evidence.  Thus, the evidence of record does not establish, and the Veteran has not asserted, that these associated scars are painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or cause limitation of function of the affected part (the knees).  The scars also cover an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scars of the service-connected right knee disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805.  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's service connection claim was filed in 2007, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.)

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that she experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's competent and credible belief that his right knee disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the service-connected right knee disability.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

B.  Stress Fractures of the Right 2nd and 4th Toes

The Veteran asserts that he is entitled to a compensable evaluation for stress fractures of the right 2nd and 4th toes.  This disability is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5284.  

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.

In October 2007, the Veteran was afforded a VA examination to determine the severity of his right foot disability.  The VA examiner reported that the stress fractures of the Veteran's second and fourth toes of the right foot occurred during combat training.  He was treated with light duty and foot elevation.  The Veteran reported pain after standing for two to three hours.  However, he did not have any walking restrictions.  The Veteran treated his pain with over the counter pain medication twice a week and wore shoe inserts.

On examination the Veteran's feet appeared normal.  There was no painful motion, edema, weakness, instability, or abnormal weight bearing.  The neurovascular status was intact, skin was normal, pulses were palpable, and there were no deformities.  The right foot had pain on palpation on the ball of the foot across the metatarsal bones.  The Veteran had full range of motion without pain in his toes.  There was no change with repetition, and there was no evidence of pain, weakness, fatigability, or pain on manipulation.  The VA examiner diagnosed residuals of stress fracture of the right 2nd and fourth toes with pain and symptomatic mild pes planus.

In May 2014, the Veteran underwent another VA examination to determine the severity of his right foot disability.  The VA examiner diagnosed stress fractures of the right 2nd and 4th toes.  The Veteran reported that his symptoms were the same since he sustained his foot injury.  He reported sharp pain in his right foot.  The VA examiner noted pain to palpation on the plantar aspect of the second toe, which compromised weight bearing.  However, the Veteran did not require shoe inserts.  The VA examiner described the severity of the Veteran's foot disability as mild.  Weight-bearing, locomotion, and standing were all affected by the Veteran's foot disability.  The VA examiner indicated that there was no pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups.  Additionally, there was no functional loss during flare-ups or when the foot was used repeatedly over time.  The VA examiner that the right foot disability impacted the Veteran's ability to perform occupational tasks such as: walking, wearing dress shoes, and prolonged standing.

Based on the forgoing, the Board finds that the Veteran's right foot disability is mild.  On examination he exhibited full range of motion in his toes without pain.  Although the Veteran reported pain, his pain was treated twice a week with over-the-counter pain medication.  Additionally, the VA examiner found that there was no pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups.  Furthermore, there was no functional loss during flare-ups or when the foot was used repeatedly over time.  Therefore, a compensable evaluation for stress fractures of the right 2nd and 4th toes is denied.  See 38 C.F.R. § 4.71a, DC 5284.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 469.  The Veteran's competent and credible belief that his stress fractures of the right 2nd and 4th toes is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a compensable evaluation for the service-connected stress fractures of the right 2nd and 4th toes.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 56. 

C.  Extraschedular Consideration 

The Board has also considered whether the Veteran's stress fractures of the right 2nd and 4th toes and right knee disability warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disabilities and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule. Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the evidence does not show that the service-connected disabilities are exceptional or unusual, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined, the Veteran has reported symptoms of pain, which were considered in determining that his stress fractures of the right 2nd and 4th toes are mild.  The right knee pain and limitation of motion are specifically contemplated by the rating schedule. 

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 10 percent for right knee torn meniscus is denied.

A compensable evaluation for stress fractures of the right 2nd and 4th toes is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


